El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
En este caso está envuelta una escritura en la que *532el recurrente compareció como comprador de una parcela de terreno de once cuerdas que él trató de agrupar con otra parcela de 17.28 cuerdas, tratando también de obtener la conversión de la posesión que ya tenía de las 17.28 cuer-das en dominio. La negativa' del registrador a permitir la agrupación estaba basada en el artículo 61 del reglamento de la Ley Hipotecaria y en la opinión de esta corte en el caso de Durán v. Registrador, 20 D.P.R. 149. En dicbo caso se decidió que cuando se propone una agrupación la propiedad debe pertenecer a un solo dueño o a varios pro-indiviso; esto es, que cada una de las diferentes personas que deseen agrupar las distintas fincas deben tener un condo-minio en cada una de las fincas que se ban de agrupar.
En este caso la parcela de once cuerdas adquirida por la escritura que tenemos ante nos, se admite que pertenece a la sociedad de gananciales, y la otra de 17 cuerdas 28 centavos es de carácter mixto, en parte ganancial y en parte privativa. El recurrente trata de distinguir el caso de Durán y otros por el fundamento de que en uno o más de ellos las parcelas pertenecían a personas completamente distintas, por ejemplo, que una parcela era completamente ganancial y la otra enteramente privativa de uno de los cónyuges. También llama nuestra atención hacia el becho de que las 17.28 cuerdas son en su mayor parte gananciales.
No es necesario gran esfuerzo para imaginar que cuando una parcela de terreno es poseído en parte como bien pri-vativo y en parte como bien ganancial, los herederos de uira u otra de las partes, si no de cada una aisladamente, po-drían hacer reclamaciones inconsistentes con un solo domi-nio unido. Aun el hecho de que el marido, como dueño de la parte privativa, estuviera conforme en que toda la pro-piedad se considerara ganancial, no podría producir dife-rencia alguna. En el registro debe constar una certeza, y hemos resuelto una cuestión semejante en el caso de Oliven-oia v. El Registrador, 36 D.P.R. 150. La idea del artículo *53361 del reglamento hipotecario es que para poder hacer la agrupación las tenencias deben ser completamente homo-géneas.
El recurrente también se queja de la negativa del registrador a inscribir el título de las 17.28 cuerdas como si se hubiera convertido en título de dominio. Resulta que las 17.28 cuerdas eran poseídas con carácter heterogéneo no sólo en cuanto a su dominio sino también en cuanto a la condición del título. Dicho título era en parte de dominio y en parte posesorio. Las 17.28 cuerdas fueron en realidad segregadas de una parcela mayor poseída en iguales condiciones, pero el recurrente no ha demostrado al registrador qué parte de las 17.28 cuerdas así segregadas es poseída actualmente en virtud de título posesorio y qué parte en virtud de título de dominio. El origen y propiedad de la parte ya poseída con título de dominio pudieran ser enteramente distintos del origen y propiedad de las parcelas de terreno poseídas con título posesorio, que el recurrente ahora desea convertir en título de dominio. Las personas que por ejemplo, desearan reclamar contra el título posesorio que ahora se trata de convertir en título de dominio, nunca podrían identificar su terreno con particularidad.

La nota del registrador debe ser confirmada.